NORTH CAROLINA — COLUMBUS COUNTY.
SUPERIOR COURT OF LAW, SPRING TERM, 1822.
The jurors for the State, upon their oath, present that Edward Simpson, late of Columbus County, on the 15th day of January, in the year of our Lord 1812, with force and arms, in said county, unlawfully, wickedly, maliciously, and mischievously, did set fire to, burn, and consume one hundred barrels of tar, of the goods and chattels of one Luke Yates, then and there being to the evil example of others, in like case offending, and against the peace and dignity of the State.
Malicious mischief, in most of its forms, has been legislated upon in England for the purpose of annexing a severer punishment to it than the law allowed in misdemeanor. The number of these statutes has so overlaid the common-law offense that it is difficult to trace any distinct account of it, and it is the best in the commentaries.  "Malicious mischief or damage is the next species of injury to private property which the law considers as a public crime. This is such as is done, notanimo furandi, or with an intent of gaining                 (461) by another's loss, which is some, though a weak, excuse; but either out of a spirit of wanton cruelty or diabolical revenge, in which it bears a near relation to the crime of arson; for, as that affects the habitation, so this affects the other property of individuals. And therefore any damage arising from this mischievous disposition, though only a trespass at common law, is now by a multitude of statutes made penal in the highest degree." 4 Blackstone, 254. The crime charged in this indictment is accompanied with every circumstance which brings it within the foregoing definition; and it is certainly consistent with the policy of the law to protect property from those modes of destruction against which all means of precaution and human prudence are unavailing. The offense in this case was done under circumstances and motives the absence of which led the Court to believe that the indictment against Landreth could not be supported. S. v. Landreth, *Page 260 4 N.C. 331. I am therefore of opinion that there ought to be judgment for the State.
The other judges concurred in the opinion that judgment should be so rendered.
PER CURIAM.                                            No error.
Cited: S. v. Scott, 19 N.C. 38; S. v. Robinson, 20 N.C. 131; S. v.Helms, 27 N.C. 365; S. v. Manuel, 72 N.C. 202.